Name: Council Decision (CFSP) 2018/715 of 14 May 2018 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  European construction;  civil law;  international security
 Date Published: 2018-05-16

 16.5.2018 EN Official Journal of the European Union L 120/4 COUNCIL DECISION (CFSP) 2018/715 of 14 May 2018 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/183/CFSP (1) concerning restrictive measures against the Democratic People's Republic of Korea (DPRK). (2) On 2 July 2015, the Council adopted Decision (CFSP) 2015/1066 (2), which added the Korean National Insurance Company (KNIC) GmbH and six persons acting on its behalf or at its direction to Annex II to Decision 2013/183/CFSP. On 31 March 2016, the Council adopted Decision (CFSP) 2016/475 (3), which added KNIC to Annex II to Decision 2013/183/CFSP and deleted the entry concerning KNIC GmbH. Decision (CFSP) 2016/475 also amended the entries of the six persons acting on behalf of KNIC or at its direction. (3) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849 (4) concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP. (4) On 5 August 2017, the United Nations Security Council adopted Resolution 2371 (2017), which provided for new measures against the DPRK, including the designation of KNIC. (5) On 10 August 2017, the Council adopted Implementing Decision (CFSP) 2017/1459 (5), which added KNIC to Annex I to Decision (CFSP) 2016/849, and on 24 August 2017, the Council adopted Decision (CFSP) 2017/1504 (6), which removed KNIC from Annex II to Decision (CFSP) 2016/849. (6) The entries for the persons acting on behalf of or at the direction of KNIC should therefore be moved to Annex III of Decision (CFSP) 2016/849 and removed from Annex II thereto. (7) Annex III and Annex II to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex III and Annex II to Decision (CFSP) 2016/849 are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) Council Decision 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP (OJ L 111, 23.4.2013, p. 52). (2) Council Decision (CFSP) 2015/1066 of 2 July 2015 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 174, 3.7.2015, p. 25). (3) Council Decision (CFSP) 2016/475 of 31 March 2016 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 85, 1.4.2016, p. 34). (4) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). (5) Council Implementing Decision (CFSP) 2017/1459 of 10 August 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 208, 11.8.2017, p. 38). (6) Council Decision (CFSP) 2017/1504 of 24 August 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea (OJ L 221, 26.8.2017, p. 22). ANNEX A. In Annex III to Decision (CFSP) 2016/849 under the heading List of persons referred to in point (c) of Article 23(1) and point (c) of Article 27(1), under subheading A. Persons, the following entries are added: Name Identifying information Date of designation Reasons 19. KIM Il-Su a.k.a. KIM Il Su DOB: 2.9.1965 POB: Pyongyang, DPRK. 3.7.2015 Manager in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 20. KANG Song-Sam a.k.a. KANG Song Sam DOB: 5.7.1972 POB: Pyongyang, DPRK. 3.7.2015 Former authorised representative of the Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 21. CHOE Chun-Sik a.k.a. CHOE Chun Sik DOB: 23.12.1963 POB: Pyongyang, DPRK. Passport number: 745132109 Valid until 12.2.2020 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 22. SIN Kyu-Nam a.k.a. SIN Kyu Nam DOB: 12.9.1972 POB: Pyongyang, DPRK. Passport number: PO472132950 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 23. PAK Chun-San a.k.a. PAK Chun San DOB: 18.12.1953 POB: Pyongyang, DPRK. Passport number: PS472220097 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 24. SO Tong Myong DOB: 10.9.1956 3.7.2015 President of the Korea National Insurance Corporation (KNIC), KNIC Executive Management Committee Chairman (June 2012); Korean National Insurance Corporation General Manager, September 2013, acting on behalf of KNIC or at its direction. B. In Annex II to Decision (CFSP) 2016/849 under the heading II. Persons and entities providing financial services that could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programme, under subheading A. Persons, the following entries are removed: Name Alias Identifying information Date of designation Statement of Reasons 3. KIM Il-Su KIM Il Su DOB: 2.9.1965 POB: Pyongyang, DPRK. 3.7.2015 Manager in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised chief representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 4. KANG Song-Sam KANG Song Sam DOB: 5.7.1972 POB: Pyongyang, DPRK. 3.7.2015 Former authorised representative of the Korea National Insurance Corporation (KNIC) in Hamburg, continues to act for or on behalf of KNIC or at its direction. 5. CHOE Chun-Sik CHOE Chun Sik DOB: 23.12.1963 POB: Pyongyang, DPRK. Passport number: 745132109 Valid until 12.2.2020 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang acting on behalf of KNIC or at its direction. 6. SIN Kyu-Nam SIN Kyu Nam DOB: 12.9.1972 POB: Pyongyang, DPRK. Passport number: PO472132950 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang and former authorised representative of KNIC in Hamburg, acting on behalf of KNIC or at its direction. 7. PAK Chun-San PAK Chun San DOB: 18.12.1953 POB: Pyongyang, DPRK. Passport number: PS472220097 3.7.2015 Director in the reinsurance department of the Korea National Insurance Corporation (KNIC) based in the headquarters in Pyongyang at least until December 2015 and former authorised chief representative of KNIC in Hamburg, continues to act for or on behalf of KNIC or at its direction. 8. SO Tong Myong DOB: 10.9.1956 3.7.2015 President of the Korea National Insurance Corporation (KNIC), KNIC Executive Management Committee Chairman (June 2012); Korean National Insurance Corporation General Manager, September 2013, acting on behalf of KNIC or at its direction.